Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amended claim 1 reads:

    PNG
    media_image1.png
    647
    853
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The reduced dosage is recited as “relative to an EPO dose needed to maintain a target hemoglobin value.”  While it is clear that the “target hemoglobin value” is that of a chronic HD patient with anemia suffering from EPO hyporesponsiveness undergoing HD and receiving EPO to help manage the anemia, it is unclear whether the HD membrane is a standard membrane, a high flux membrane, a protein leaking membrane, or whether it might even be a high cut-off membrane having MWCO and MWRO characteristics falling outside the claim-recited limits imposed on the claim-recited membrane.  In short, it is unclear under which HD parameters the comparison maintenance EPO dosage is assessed.  
Claim 1 relates to reducing the EPO dose necessary to “maintain” a target hemoglobin level in the patient’s blood, whereas claim 22 appears to require increasing the hemoglobin level in the patient’s blood.  It is unclear whether the claim requires simultaneously “maintains” and “increases” hemoglobin levels and. If claim 22 indeed requires such, how that might be carried out. 
Per claim 25, it is unclear whether as few as two total treatments in which one treatment is with HCO membrane and the other is with HF is sufficient to meet the “every other … treatment” limitation, or whether a minimum of three treatments with the first and third being with HCO,  and the second with HF, is necessary.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 2, 4, 6, 22, 23, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco in view of Hutchinson, as evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji.1 Peslova, Manning,2 and Shaller.
De Francisco is directed to improving outcomes for chronic hemodialysis patients with anemia who suffer from EPO hyporesponsiveness.  Although de Francisco does not explicitly disclose administration of EPO or other ESA to the patients, a EPO hyporesponsive patient, by definition, either receives EPO at a rate of at least 300 IU/kg/week (~20,000 IU/week) either to maintain a target hemoglobin (Hb) level or in an failing attempt to achieve target hemoglobin levels, as evidenced by “Guideline 14” at page 25.  De Francisco notes that inflammation is an important factor associated with patient outcome-harming3 variability in hemoglobin (Hb) levels.4  De Francisco teaches that optimization of hemodialysis procedures may reduce inflammation in hemodialysis patients with chronic kidney disease.5  Moreover, de Francisco teaches that “[p]ossible 
De Francisco does not describe the flow path of the blood or dialysate solution of the hemodialysis treatment, a hemodialysis membrane or its MW cutoff, MW retention onset, or ΔMW characteristics.
Hutchinson is directed to hemodialysis membranes for continuously flowing blood of chronic HD patients and continuously flowing dialysate solution.  Hutchinson ¶ 79.   One of skill would have immediately envisaged an extracorporeal apparatus in which blood withdrawn from the patient flows in one direction along one side of the HD membrane and dialysate flows in the opposite direction along the opposite side of the membrane, as is generally and widely understood by the term, “hemodialysis,” as shown, for example, by USP 3979295 to Markley.6,7  
Hutchinson teaches that there is a global decrease in pre-dialysis serum concentrations of pro-inflammatory cytokines in patients that received two weeks of treatment using a high cut-off hemodialyser, i.e., a HCO 1100™ membrane.  Hutchinson ¶¶ 79-81.  The claims-recited membrane reads on the HCO 1100™ aka, HCO 1100 by Gambro,8 which discloses a membrane meeting pending claim-recited properties:
As evidenced by the Magee reference “Core Concepts in Dialysis and Continuous Therapies’, Gambro’s HCO membrane (which is recognized to be HCO 1100) has a molecular weight cut off (MWCO) in kDa of 170-320, which anticipates the claimed range from 170-200 kDa, (See Table 21.2 on page 260). The molecular weight retention onset (MWRO) is 15-20 kda, which anticipates the claimed range from 15-20 kDa.  The difference between MWCO and MWRO, which is ΔMW, anticipates the claimed range from 150 to 170 kDa.  All of these values are based on dextran sieving coefficients.
Accordingly, given de Francisco’s suggestion to optimize hemodialysis procedures and adoption of anti-cytokine treatment strategies, one of skill would have been motivated to treat chronic hemodialysis patients with EPO hyporesponsiveness using the high cut-off HCO 1100™ membrane given Hutchinson’s disclosure that HD treatment with the HCO 1100™ membrane decreased serum concentrations of pro-inflammatory cytokines.

Important for our purposes today, is Zaritsky’s use of a Polyflux Revaclear dialyzer (Gambro).  Zaritsky p.1011 left, “HD Clearance Measurements.”  We know from the pending application that Polyflux Revaclear dialyzer (Gambro) is a high flux membrane.  Zaritsky observed a hepcidin clearance rates of 141 +/- 40 (pediatric) and 128 +/- 44 (adult) ml/min.  Zaritsky p.1012, right, “Clearance of Hepcidin by HD.”  Zaritsky believes the decreased clearance rates for hepcidin (MW of 2.8 kDa) compared to published clearance rates of 200 ml/min for vitamin B12 through the same or similar high flux membrane, “may reflect the larger molecular weight of hepcidin [compared to vitamin B12] [MW of 1.4 kDa]9 and possible binding of hepcidin to plasma proteins in vivo.”10  There was support in the prior art supporting Zaritsky’s conjecture of hepcidin-plasma protein binding:  Peslova describes binding of hepcidin to not only the plasma protein α-2-macroglobulin (720 kDa),11 but also to the much smaller (HSA, MW of 68 12 and most prevalent13 human blood plasma protein, i.e., human serum albumin.  Peslova at p. 6232 / Fig. 6 and p.6233 “Discussion.”  At a MW of 68 kDa, the skilled artisan would have expected a fair portion of the albumin to pass through, i.e., at least partially clear, through the HCO 1100™ membrane and along with it the portion of hepcidin bound to the albumin.  
Based on the foregoing prior art knowledge, one would have expected higher hepcidin clearance rates and lower hepcidin concentrations in blood treated with a high cut-off HD membrane, e.g., HCO 1100™ dialyzer, as suggested by de Francisco and Hutchinson, compared to blood HD treated by high flux membranes, e.g., Polyflux Revaclear membranes as in Zaritsky.  Over the course of a conventional thrice-weekly HD schedule, one of ordinary skill would have expected to observe lower hepcidin serum concentrations in patients treated with the HCO 1100™ membrane compared to those undergoing HD using a standard high flux membrane.
Given the obviousness of selecting a HCO 1100™ high cut-off membrane for HD-treating the blood of an anemic ESA-hyporesponsive chronic HD patient supported by the combination of de Francisco and Hutchinson, Zaritsky’s comment that reduced hepcidin would permit smaller doses of EPO would have suggested to a person having ordinary skill in the art to administer smaller doses of ESA / EPO14 per kg per week to 
To the extent that Applicant argues that it is the magnitude of the 10% dosing reduction that is unexpected, the examiner notes that Applicant has presented no working example or other evidence of any dose reduction.  The 10% dose reduction appears to be a predicted “prophetic benefit” that applicant expected to observe, but did not actually observe, from the treatment method.  While the objective enablement of the claimed invention has not and is not being questioned, the examiner is not persuaded the mere assertion of unexpectedness of the magnitude of an otherwise prior art-foretelling benefit can support patentability.  Should patentability rely on unexpectedly large benefits, e.g., a 10% reduction in EPO/ESA dose, such reliance requires actual not mere prophetic or hoped-for results.  In contrast, a mere reasonable “expectation of success” is sufficient to support a conclusion of obviousness.
Per claim 2, de Francisco describes treatment of patients having a CRP of 1.9 mg/dl or 19 mg/l.15 

Per claim 6, see Hutchinson at [0070].
Per claim 22, see the discussion above at pages 6 – 8.
Per claim 23, notwithstanding the §112(2nd) issue raised above, one of skill is taught by de Francisco and Hutchinson, with insights provided by Zaritsky and the other supporting references, how to both increase hemoglobin levels in a patient’s blood, and how the EPO dose may be reduced given reduced hepcidin levels.  A person of skill would have found it obvious to have employed both a Hb blood level increase and a EPO dose reduction.
Per claim 28, see Hutchinson at [0085] disclosing CRP levels of 0.3 – 0.4 mg/dl (or 3 – 4 mg/L).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco in view of Hutchinson, as evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji. Peslova, Manning, and Shaller, as applied to claim 1 above, further in view of “NPL-3” (NFK-KDOQI published 2006, 7 pp (cited 3/31/2015).

    PNG
    media_image7.png
    195
    896
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    303
    891
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    441
    883
    media_image9.png
    Greyscale


Claims 5, 25, 29-30, 32-35, 37, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco in view of Hutchinson, as evidenced by .
De Francisco describes both a conventional thrice weekly 4-h/d session HD treatment schedule as well as a 6-day per week 3-h/d session “short daily” HD schedule.  De Francisco p.i23 (“Optimization of the dialysis procedure”).  Hutchinson describes using a HCO membrane in a conventional thrice weekly / 4 h/d session HD schedule [0079].  Neither De Francisco nor Hutchinson describes the claim 5-recited HD schedule of three HD sessions per week, one session lasting 2 – 6 hr using the high cut off membrane recited in claim 1, and the remaining two of three weekly sessions (for an unspecified time duration) in which a high flux HD membrane is used.
De Francisco teaches, however, that “evidence suggests that the dialysis schedule may have an impact on the levels of inflammatory markers” (emphasis added).  De Francisco also notes that a treatment that combines one mass transfer mechanism, i.e., convective transport, for removal of large solutes and another mass transfer mechanism, i.e., diffusion, for removal of small solutes, exhibited micro-inflammation to a lesser degree than patients on high flux HD.  De Francisco suggests, therefore, that micro-inflammation may be reduced by adopting a treatment schedule that employs one approach adept at removing large solutes and another approach adept at removing small solutes.
Haase describes a study in which extracorporeal intermittent HD employing high cut off (Gambro HCO 1100) (Haase, p.297, right column) (HCO-IHD) lasting 4-h was compared to 4-h treatment sessions employing high flux membranes (HF-IHD).  Both membranes effectively reduced the smaller uremic toxin levels (urea) (see arrows in 16 (lower box) was seen during the HCO-IHD session.

    PNG
    media_image11.png
    242
    928
    media_image11.png
    Greyscale

Accordingly, a hybrid intermittent HD treatment schedule in which a 4-h HD treatment session using a HCO membrane effective at removing cytokines and uremic toxins is alternated with a 4-h HD treatment session using a HF membrane effective at removing uremic toxins that does not reduce albumin is suggested by de Francisco in view of the Haase findings.  Insofar as Haase found no significant difference whether the leading session was HCO or with HF, either of the following treatment schedules are suggested by de Francisco / Hutchinson further modified by Haase:

Day 1 of 3: 4-h HF,
Day 2 of 3: 4-h HF,  		Day 2 of 3: 4-h HCO,  
			Day 3 of 3: 4-h HCO, 		Day 3 of 3: 4-h HF,
Week 2 of 2:		Day 1 of 3: 4-h HF,			Day 1 of 3: 4-h HCO,
			Day 2 of 3: 4-h HCO, and 		Day 2 of 3: 4-h HF, and
			Day 3 of 3: 4-h HF			Day 3 of 3: 4-h HCO 

and repeated indefinitely as is conventional in clinical practice for a patient with ESRD while awaiting a hoped-for transplant..
In either art-suggested treatment schedule, a week in which a two of the three weekly sessions are with a HF membrane and one session of the week is with a HCO 1100 membrane, as required by claim 5.  Similarly, claims 29, 34, and 35 are met by the boldfaced sessions noted above.
Per claims 25 and 34, Haase describes various benefits of comparing HCO with HF membranes in a double-blind, randomized study of septic acute renal failure patients.  Haase does not disclose whether the patients studied were EPO hyporesponsive suffering from anemia.  Presumably, patients with acute renal failure are chronic HD patients.  It would have been obvious to have repeated the Haase double-bind randomized study comparing HCO and HF membranes in an intermittent HD treatment program in patients who are EPO hyporesponsive and suffering from anemia given de Francisco’s disclosure of the high morbidity of this sub-population of HD patients.  Doing so would have resulting in a treatment in which every other HD treatment, say, the first 4-h treatment, was with HCO and the other treatment was with HF.  
Per claim 28, see Hutchinson at [0085] disclosing CRP levels of 0.3 – 0.4 mg/dl (or 3 – 4 mg/L).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco, Hutchinson, and Haase, as further evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji. Peslova, Manning, and Shaller, as applied to claim 29 above, further in view of “NPL-3” (NFK-KDOQI published 2006, 7 pp (cited 3/31/2015) for substantially the same reasons as applied to claim 3 above.
De Francisco discloses the claim-recited ferritin concentration limitation, but not the transferrin saturation limitation.

    PNG
    media_image8.png
    303
    891
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    441
    883
    media_image9.png
    Greyscale


Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haase in view of De Francisco.
In a double-blind randomized clinical study, Haase describes treating a septic acute renal failure hemodialysis HD patient first with a 4-h long HD session using a high cut-off HCO 1100 (Gambro) membrane meeting the limitations of claim 34, followed by another 4-h long HD session using a high flux membrane.  Haase does not disclose whether the patient is an EPO hypo-responsive anemic chronic HD patient.  Given the benefits Haase describes in conducting double-blind randomized studies of the performance of the HCO and HF membranes, and de Francisco’s disclosure of the high morbidity and various challenges of HD treating EPO hyposensitive anemic chronic HD patients, it would have been obvious to have repeated the Haase study with EPO hypo-responsive anemic chronic HD patients alone or further in view of de Francisco’s suggestion to employ mass transfer mechanisms, e.g., diffusion, configured to remove small solutes, e.g., uremic toxins, as well as mass transfer mechanisms, e.g., convective transport, configured to remove larger solutes.  De Francisco p.i23.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco, Hutchinson, and Haase, as further evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji. Peslova, Manning, and Shaller, as applied to claim 3417 .
De Francisco discloses the claim-recited ferritin concentration limitation, but not the transferrin saturation limitation.

    PNG
    media_image8.png
    303
    891
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    441
    883
    media_image9.png
    Greyscale




Response to Arguments
	Applicant’s arguments were considered, but are unpersuasive in light of the new grounds of rejection.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USP 20040266026 to Amiji
        2 USP 5770559 to Manning
        3 “Clinical consequences of haemoglobin variability,” at p.i19, left.
        4 “Haemoglobin variability as a consequence of inflammation,” at p.i23, left.
        5 “optimization of the dialysis procedure,” p. i23, left.
        6 Markley at col 1 near line 25:
        
    PNG
    media_image2.png
    87
    473
    media_image2.png
    Greyscale

        7 Markley is cited not for motivation to modify any other disclosure relied upon in this §103 rejection, but rather to evidence how a person having ordinary skill in the art would have interpreted Hutchinson’s disclosure of a membrane-based HD device with flowing streams of blood and dialysate solution.
        
        8 Applicant’s specification, p.13. line 20:
        
    PNG
    media_image3.png
    76
    847
    media_image3.png
    Greyscale

        9 USP 20040266026 to Amiji at ¶ 50.
        10 Zaritsky 1013, right:
        
    PNG
    media_image4.png
    136
    495
    media_image4.png
    Greyscale

        
        11 Peslova at p.6226:
        
        
    PNG
    media_image5.png
    95
    578
    media_image5.png
    Greyscale

        12 USP 5770559 to Manning
        13 Shaller, “Blood Plasma Proteins,” at p.19: 
        14 Applicant states the terms EPO and ESA are “mutually exchangeable” [0050].
        15 De Francisco at p. i21:
        
    PNG
    media_image6.png
    55
    528
    media_image6.png
    Greyscale

        16 Haase at p. 302:
        
    PNG
    media_image10.png
    45
    361
    media_image10.png
    Greyscale

        17 This rejection of claim 36 is not reliant on the alternative rejection of claim 34 over Haase and De Francisco alone.